FOR PUBLICATION                            FILED
                  UNITED STATES COURT OF APPEALS                         JAN 6 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

MONSSEF CHENEAU,                               No.    15-70636

               Petitioner,                     Agency No. A077-279-939

 v.
                                               ORDER
JEFFREY A. ROSEN, Acting Attorney
General,

               Respondent.



THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.